DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/315718 filed January 7, 2019. Claims 1-19 are currently pending and have been considered below.

Election/Restrictions
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 31, 2022.

Claim Interpretation
The phrases “etching cavities” and “welding point cavities” in claims 6 and 7 are not understood to be well-known terms commonly used in the art. The specification seems to indicate that these phrases indicate how the cavities are made, and do not impart any other structural limitation to the cavities. For the purposes of examination they will be understood to be product by process limitations in this way. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 attempt to recite a distance for either the side region or the original stress concentration region, but the phrasing used in both claims is extremely unclear. There is no possible way to understand the comparative distances recited. Distances are relative, when reciting a distance it must be disclosed as a distance from point A to point B. However, the phrasing in these claims treats the term “distance” as a discrete amount with no point of reference. Claim 2 recites “the side region is a part of the non-mask region located within a distance smaller than or equal to a first distance to an edge of the mask strip”. There is no point of reference for this “first distance to an edge of the mask strip”. Distance starting from where? And the phrase “is located within a distance smaller than or equal to” is equally unclear, something cannot be located within a “distance” with no reference point. Both of these claims are likely indefinite due to translation errors. Based on the specification, these claims appear intended to denote that the side region and the original stress concentration are located within certain preset lengths (L1 for example) from the edge of the mask strip (claim 2) or from the mask region (claim 3). For the purposes of examination this interpretation will be used. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2011/0229633).
Regarding claim 1: Hong et al. discloses a mask assembly device having a plurality of strip masks (200) extending in a first direction, each strip mask (200) having a plurality of opening parts (220) which are mask regions and main body parts (210) which are non-mask regions surrounding the opening parts (220), where parts of the main body parts (210) are side regions having first grooves (230) therein, which can be considered original stress concentration regions, as well as third grooves (250) which are stress concentration structures located in a part of the side region not occupied by the first grooves (230) (pars. 47, 52, figures 1 and 3). 
Regarding claim 2: Hong et al. shows that the side region of the main body part (210) is within a predetermined length from the side edge of the strip mask (200) (figure 3).
Regarding claim 3: Hong et al. shows that the first grooves (230) are in a part of the side region of the main body part (210) within a predetermined length from the corresponding opening part (220) region) (see figure 3). 
Regarding claim 4: Hong et al. discloses that the tensile force is applied in the y direction, which is the direction in which the strip masks (200) extend, such that they are stretched in that direction (par. 47, figure 2).  
Regarding claim 5: Hong et al. shows that the third grooves (250) are cavities such that each set of third grooves (250) comprises a plurality of cavities (see figure 4). 
Regarding claims 6-7: Hong et al. fails to explicitly disclose how the grooves (250) are formed, but it is noted that “[E]ven though product--by--process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product--by--process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113. 
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that Hong et al. meets the requirements of the claimed product, Hong et al. clearly meet the requirements of present claims 6-7.
Regarding claim 8: Hong et al. shows that there is no overlap between any of the third groove patterns (see figures 3-4). 
Regarding claim 9: Hong et al. shows that each pattern opening part (220) is centered around its central mask region, and further shows that a plurality of the masks on each strip mask (200) have third grooves (250) on each of the four corners surrounding each pattern opening part (220) (see figure 3 annotated below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Grooves (250) at each corner)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Grooves (250) at each corner)]
    PNG
    media_image1.png
    286
    340
    media_image1.png
    Greyscale


Regarding claim 11: Hong et al. shows multiple pattern opening parts (220) in each set of opening parts (220) such that each individual opening can be considered to be a mask region, where the pattern opening parts (220) in each set are arranged in the x direction perpendicular to the y direction in which the strip masks (200) are stretched (figure 3). 
Regarding claim 12: Hong et al. discloses a mask assembly or mask plate having a plurality of the above strip masks (200) (see figures 1-2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. as applied to claims 1-9 and 11-12 above and further in view of Oh et al. (US 2014/0150721).
Regarding claim 10: Hong et al. shows that the grooves (250) have rectangular shapes (figure 3) but fails to explicitly disclose that the length direction of that rectangle is parallel to the first direction (y axis in figure 3). However, Oh et al. teaches a similar mask assembly which includes a deformation prevention part (130) having similar rectangular grooved parts (142) where the rectangles extend in the direction of the mask strip (pars. 81-84, figures 3, 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to slightly change the shape of the rectangular grooves of Hong et al. to have their long sides extend in the direction of the mask as taught by Oh et al. because simple changes in size or shape are not considered to be a patentable advance (MPEP 2144.04). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
2/11/2022                                                                                                                                                                                         
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717